                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MAAHNCHOOH GHOGOMU,

                        Plaintiff,

                        v.                            Case No. 1:18-cv-01396 (TNM)

 DELTA AIRLINES GLOBAL SERVICES,
 LLC,

                        Defendant.


                                MEMORANDUM AND ORDER

       Maahnchooh Ghogomu worked for Delta Airlines Global Services, LLC (“DAGS”) as a

ramp agent at the Tulsa International Airport in Tulsa, Oklahoma. DAGS terminated Mr.

Ghogomu in May 2013, citing several infractions and incidents during his ten months with the

company. The final straw, according to DAGS, was when Mr. Ghogomu failed to secure the fuel

cap properly on a flight from Tulsa to Detroit before takeoff, which damaged the plane’s wing

when it landed. He was fired.

       Mr. Ghogomu denied that he was responsible for the fuel cap incident and sued DAGS in

the Northern District of Oklahoma, claiming wrongful termination based on race and national

origin, defamation, and intentional infliction of emotional distress. After acrimonious litigation,

where Mr. Ghogomu accused DAGS and the district court of misconduct, the district court

determined that Mr. Ghogomu had failed to present evidence supporting his claims and thus

granted DAGS’ motion for summary judgment. Ghogomu v. Delta Airlines Glob. Servs., LLC,

2015 WL 5971082 (N.D. Okla. Oct. 14, 2015) (Ghogomu I). The Tenth Circuit affirmed the

decision, and the Supreme Court twice declined review. Ghogomu v. Delta Airlines Glob.
Servs., LLC, 652 F. App’x 701 (10th Cir. 2016) (Ghogomu II), cert. denied, 137 S. Ct. 502

(2016), reh’g denied, 137 S. Ct. 1137 (2017). Mr. Ghogomu now seeks a do-over in this Court,

but claim preclusion bars his suit.

        “A subsequent lawsuit is barred by claim preclusion ‘if there has been prior litigation (1)

involving the same claims or cause of action, (2) between the same parties or their privies, and

(3) there has been a final, valid judgment on the merits, (4) by a court of competent

jurisdiction.’” Nat. Res. Def. Council v. EPA, 513 F.3d 257, 260 (D.C. Cir. 2008) (quoting

Smalls v. United States, 471 F.3d 186, 192 (D.C. Cir. 2006)).

        The only contested issue is whether Mr. Ghogomu’s current suit involves the “same

claims or cause of action” as his Oklahoma suit. Cases share the “same cause of action” if the

two cases share the same “nucleus of facts.” Drake v. FAA., 291 F.3d 59, 66 (D.C. Cir. 2002).

Under this rule the parties from the previous case cannot “relitigat[e] issues that were or could

have been raised in that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). Mr. Ghogomu

maintains that his current suit does not involve the same claims or cause of action adjudicated in

Oklahoma.

        Not so. Mr. Ghogomu’s complaint broadly describes three claims, 1 and all three “were

or could have been raised” in the prior litigation. First, Mr. Ghogomu appears to bring tort

claims for defamation and intentional infliction of emotional distress. Pl.’s Compl., ECF # 1, p.

4, Sect. IV. But the district court explicitly considered those claims and granted summary

judgment for DAGS. Ghogomu I, 2015 WL 5971082 at *6–7.




1
  Mr. Ghogomu is proceeding pro se. Thus, the Court will apply the well-established principle that a document filed
pro se is to be “liberally construed” and “a pro se complaint, however unartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97, 106 (1976) (cleaned
up).


                                                        2
        Second, Mr. Ghogomu alleges that DAGS conspired to commit fraud during the

Oklahoma litigation by coercing witness testimony and lying about a surveillance video that

implicated Mr. Ghogomu in the fuel cap incident. Pl.’s Compl., ECF # 1, p. 4–8, Sect. III, ¶¶ 1–

6, 8. He also alleges that by crediting DAGS’ corrupted evidence the district court blessed

DAGS’ fraud and showed judicial bias. Id. ¶ 6; Pl.’s Resp. to Show Cause Order, ECF # 5, pp.

4, 6, 10. But Mr. Ghogomu raised these exact issues in his pleadings before the Oklahoma

district court, including in his summary judgment papers. See Pl.’s Summ. J. Papers, ECF # 13,

Ex. L, p. (pp. 2, 4, 8). He asserted that DAGS had lied about the surveillance video, id., and he

complained about “fraudulent evidence introduced in the Court process, which includes[:]

conspiracy, perjury, intent to corrupt third parties, . . . , and suspicious fraudulent activity and

obstruction to justice,” Pl.’s Mot. for Recusal, ECF # 13, Ex. A, p. 5. See also, e.g., Pl.’s Prior

Dist. Ct. Pleadings, ECF # 13, Ex. B (pp. 1–2, 9–10), Ex. J (pp. 3–4, 6). He also filed two

motions aimed at the district court judge: first demanding validation of the judge’s Oath of

Office and then asking the judge to resign from the case, citing a “perceive[d] bias” in the

judge’s handling of the case. Pl.’s Mot. for Validation of Oath and Recusal, ECF # 13, Ex. A,

pp. 1–3, 5–11.

        The district court denied both motions. Orders Denying Mot., ECF # 13, Ex. A, pp. 4,

12–13. And it ultimately rejected Mr. Ghogomu’s spoliation arguments and the other claims

raised in his summary judgment papers. Ghogomu I, 2015 WL 5971082 at *3–7. Mr. Ghogomu

renewed his objections on appeal, arguing that “[t]he district court relied on tampered” evidence,

“Delta Global lied about parts of its investigation,” and “[t]he district court deliberately

misconstrued facts and claims.” Ghogomu II, 652 F. App’x at 702. But the Tenth Circuit

affirmed the district court. Id. at 702–05. This Court cannot do otherwise.




                                                   3
       Finally, Mr. Ghogomu claims that the Oklahoma district court’s decision not to consider

a Federal Aviation Administration report that allegedly exonerated him in the fuel cap incident

violated the Federal Aviation Act of 1958, its implementing regulations, and the Supremacy

Clause of the United States Constitution. Pl.’s Compl., ECF # 1, p. 4–8, Sect. III, ¶¶ 6–7. Yet

again, this issue was fully litigated in the prior action. First, Mr. Ghogomu filed a Motion to

Consider, Apply and Enforce Federal Aviation Administration (FAA) Laws, Rules, Regulations,

Procedures, and Orders, which the district court declared moot, explaining that “[t]he Court, of

course, will apply all relevant law in its consideration of Mr. Ghogomu’s claims and the

defendant’s defenses.” Order Denying Mot., ECF # 13, Ex. A, p. 12. Mr. Ghogomu then

asserted on appeal that the district court had erred by failing to credit the FAA’s report. The

Tenth Circuit, however, rejected his arguments, concluding that “[t]he district court was right:

The eventual FAA report did not affect the summary-judgment rulings.” Ghogomu II, 652 F.

App’x at 703. Mr. Ghogomu may not relitigate his claims here. More generally, even if he

raised new claims about the Oklahoma district court’s alleged legal errors, those arguments could

have been raised—indeed must have been raised—on appeal in the earlier litigation and are thus

barred by claim preclusion. See Allen, 449 U.S. at 94. Mr. Ghogomu may not have a second

bite at the same litigation apple.




                                                 4
       For these reasons, it is hereby ORDERED that Mr. Ghogomu’s claims are barred by

claim preclusion and his Complaint therefore is dismissed with prejudice. The Clerk of Court is

directed to close the case.

       SO ORDERED.

       This is a final, appealable Order.
                                                                       2018.11.20
                                                                       16:04:08 -05'00'
Dated: November 20, 2018                           TREVOR N. MCFADDEN
                                                   United States District Judge




                                               5
